PER CURIAM:
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission, now Industrial Relations Commission.
We find that oral argument would serve no useful purpose, and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10(e), 32 F.S.A.
We conclude from our consideration of the petition and cross-petition, record and briefs that the compensation order of the Judge of Industrial Claims fails to meet the standards for findings of fact set by this Court in Brown v. Griffin, 229 So.2d 225 (Fla.1969) and Hardy v. City of Tarpon Springs, 81 So.2d 503 (Fla.1955).
The record contains no affidavits or evidence of any kind in support of the attorney’s fee award to cross-petitioner’s *517attorney, as required by our decisions in Lee Engineering and Construction Co. v. Fellows, 209 So.2d 454 (Fla.1968), and Anchor Products Co., Inc. v. Rapo, 210 So.2d 446 (Fla.1968).
The order of the Commission must be quashed and the cause remanded, with directions to return the cause to the Judge of Industrial Claims for further findings of fact on the evidence already taken, and such further proceedings as may be necessary to determination and award of an attorney’s fee in accordance with the above-recited cases.
Respondent’s application for attorneys fees is denied.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.